ORDER

PER CURIAM.
Edward and Linda Thomure (collectively “Thomure”) appeal the judgment entered upon a jury verdict in favor of Defendants Gerry Lamb, Dr. Thomas Lipsitz and Dr. Craig Voorhees (“Defendants”) in their action alleging professional negligence and fraudulent misrepresentation. Thomure asserts six points of error pertaining to the giving and exclusion of instructions and the admission and exclusion of certain evidence. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).